Case 2:17-cr-20274-BAF-DRG ECF No. 461, PageID.3535 Filed 02/12/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                       Criminal No. 17-CR-20274-D1,2,3,6

vs.                                                     HON. BERNARD A. FRIEDMAN

JUMANA NAGARWALA, et al.,

      Defendants.
____________________________/

             ORDER GRANTING IN PART AND DENYING IN PART
         DEFENDANTS’ MOTION TO AMEND THE PROTECTIVE ORDER

               On January 21, 2021, this matter came before the Court on defendants’ motion

to amend the previously entered protective order [docket entry 447]. A hearing was held and

argument heard. For the reasons stated on the record,



               IT IS ORDERED that defendants’ motion to amend the protective order is granted

in part and denied in part as follows: defendants and potential experts may not review the

protected materials “independently,” but may do so through a secured electronic document

exchange platform, which will be facilitated and monitored by defense counsel.



                                           s/Bernard A. Friedman
                                           BERNARD A. FRIEDMAN
Dated: February 12, 2021                   SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan
